UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 MUSTAFA FARAJ MOHAMMAD,

           Petitioner,
                                                            Civil Action No. 09-873 (CKK)
           v.

 BARACK H. OBAMA, et al.,

           Respondents.


                                             ORDER
                                          (June 19, 2009)

       The Court shall adopt the Case Management Order issued by Judge Thomas F. Hogan in

In re Guantanamo Bay Detainee Litigation, Misc. No. 08-442 (Nov. 6, 2008), as amended

December 16, 2008, unless otherwise provided.

       The Court shall also require the parties to file a Joint Status Report, on or before July 10,

2009, providing the Court with the following information:

       (1) a summary of the parties’ expected compliance with the Amended Case
       Management Order;

       (2) a proposed schedule for the filing of the Factual Return and the submission of
       all motions, oppositions, filings, or other disclosures, regardless of whether they
       are contemplated by the Amended Case Management Order.1 The proposed
       schedule may deviate from the deadlines set forth in the Amended Case
       Management Order; and

       (3) a description of any anticipated problems that may arise during compliance
       with the proposed schedule.

       If the parties cannot agree on a proposed schedule, the Court shall impose one. Once a


       1
         The parties may not, however, propose the filing of any motion to amend Section II of
the Case Management Order at this time (Burden and Standard of Proof, Presumption in Favor of
the Government’s Evidence, and Hearsay).
schedule has been set, motions for extensions of time shall not be granted absent demonstrable

extraordinary circumstances.

       The parties shall file their Joint Status Report “jointly.” Thus, to comply with this Order,

the parties must discuss all of the items set forth above and attempt to eliminate or narrow any

disputes, ideally by meeting with each other in person. Going forward, the Court also expects the

parties to comply fully with Local Civil Rule 7(m).

       SO ORDERED.

Date: June 19, 2009

                                                              /s/
                                                      COLLEEN KOLLAR-KOTELLY
                                                      United States District Judge




                                                 2